Citation Nr: 1012400	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee injury.

2.  Entitlement to service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 
9, 1977, to July 23, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that confirmed and continued the previous denial of 
service connection for a right knee injury.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection 
for a right knee injury in a January 1984 rating decision.  
The Veteran was notified of that decision and of his right 
to appeal, but did not perfect a timely appeal.

2.  The evidence added to the record since the last final 
decision in January 1984 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied entitlement 
to service connection for a right knee injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
the claim for service connection for a right knee injury.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  To the extent 
there may be any deficiency of notice or assistance, there 
is no prejudice to the appellant in proceeding with this 
issue given the favorable nature of the Board's decision 
with regard to reopening the claim.

Service connection for a right knee injury was initially 
denied in a January 1984 rating decision.  The Veteran did 
not perfect a timely appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the January 1984 
decision became final because the Veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a right 
knee injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed the current application to reopen his claim in 
August 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior 
final decision consisted of Army National Guard records 
indicating that the Veteran injured his right knee while 
playing basketball on July 18, 1977; a June 1983 letter from 
the Veteran's private orthopedic physician indicating that 
the Veteran injured his right knee in 1977 and again in 
January 1982; private treatment records detailing right knee 
surgery dated in March 1983; and the report of a December 
1983 VA examination diagnosing the Veteran with chronic 
anterolateral rotary instability of the right knee, 
anteromedial instability of the right knee, and a tear of 
the right lateral meniscus, postoperative.  However, the RO 
found that the Veteran's current knee disorder was due to an 
intervening injury in 1981 rather than the right knee injury 
documented during his period of ACDUTRA in 1977.

Newly-received evidence includes private orthopedic 
treatment records dated from November 1981 to October 1995; 
and a transcript of the Veteran's October 2009 Travel Board 
hearing.  Significantly, the Veteran's Travel Board hearing 
testimony, which described a continuity of right knee 
symptomatology since service and attributed his subsequent, 
post-service knee injuries to his initial knee injury during 
ACDUTRA, is sufficient to reopen the claim, as it was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a right 
knee injury is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
injury; to that extent only, the appeal is allowed.


REMAND

Having reopened the claim for service connection for a right 
knee injury, the Board must now consider the claim on the 
merits.  Before doing so, the Board finds that the Veteran 
must be afforded a VA examination to determine the 
likelihood that his current right knee disability is related 
to or had its onset during the Veteran's period of ACDUTRA.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran's personnel records show that he 
had ACDUTRA from July 9, 1977, to July 23, 1977.  His 
records also indicate that he twisted his right knee and 
suffered from internal derangement while playing basketball 
on July 18, 1977.  Post-service records indicate that the 
Veteran injured his right knee again while playing 
basketball in 1981 and underwent surgery in Mach 1983 to 
reconstruct his right knee due to anteromedial and 
anterolateral rotary instability.  He injured his right knee 
again in 1994 after slipping at work and underwent an 
arthroscopy in 1995 to repair a probable tear of the 
posterior horn of the medial meniscus.  The Veteran has 
reported experiencing continued symptoms in his right knee 
since his injury during ACDUTRA and has testified that his 
subsequent injuries and current complaints were a 
continuation of the initial injury in July 1977.  Although 
he was afforded a VA examination in December 1983, the 
examining physician did not opine as to the probable 
etiology of his current right knee disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any current right knee 
condition.  The claims file must be made 
available to the examiner prior to the 
examination.  

Following a review of the relevant medical 
evidence in the claims file, to include 
the objective medical history, the 
Veteran's own reported continuity of right 
knee symptomatology since July 1977, and 
the results of clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to express an opinion as 
to whether it is at least as likely as not 
that any current right knee condition is 
causally related, at least in part, to the 
Veteran's period of ACDUTRA, from July 9, 
1977, to July 23, 1977.  In offering this 
assessment, the examiner must acknowledge 
and discuss the Veteran's report of a 
continuity of right knee symptomatology 
since service.  The examiner is requested 
to provide a rationale for any opinion 
expressed in a legible report.  

2.  Then, the RO should readjudicate the 
appeal.  If any part of this decision 
remains adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


